FARMER, Judge.
The former husband appeals an order of reference to a general master, over his timely objection, of the former wife’s motion for contempt for failure to pay alimony and his motion for modification. We reverse, as we have done previously, on the grounds that the trial court may not assign such matters to a master over the objection of a party. Prater v. Lehmbeck, 615 So.2d 760 (Fla. 4th DCA 1993); Colin v. Hinckley, 600 So.2d 58 (Fla. 4th DCA 1992); Hanor v. Hinckley, 584 So.2d 1129 (Fla. 4th DCA 1991); Taylor v. Taylor, 569 So.2d 1389 (Fla. 4th DCA 1990).
REVERSED.
HERSEY and STEVENSON, JJ., concur.